Citation Nr: 0639289	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This appeal is from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
named above.  The procedural posture of the instant appeal 
requires some clarification.

The veteran filed a claim for service connection for PTSD in 
July 2002.  The RO provided the veteran notice of how to 
prosecute his claim by letter of September 2002.  See 
38 U.S.C.A. § 5103(a) (West 2002), describing the 
implementing notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) (hereinafter VCAA letter).  The 
letter advised the veteran that VA would adjudicate his claim 
on the available evidence in 30 days if he did not respond in 
that time.  See 38 C.F.R. § 3.159(b) (2006).

VA denied service connection for PTSD in a February 2003 
rating decision and notified the veteran of this decision by 
letter of March 2003, informing him of his right and time 
limit to appeal.  The time to appeal began on the date of 
that letter.

The veteran filed a statement in June 2003 again applying for 
service connection for PTSD, ignoring the fact that it was 
during the time allowed to appeal the February 2003 rating 
decision.  The RO apparently construed the statement as a new 
claim for service connection for PTSD, notwithstanding that 
the time to appeal from the February 2003 denial had not 
expired.  The RO issued another letter notifying the veteran 
how to prosecute his claim in August 2003.  The letter again 
advised the veteran that VA would adjudicate his claim in 30 
days if he did not respond in that time.

In September 2003 the United States Court of Appeals for the 
Federal Circuit found the 30-day constraint in 38 C.F.R. 
§ 3.159(b), and hence in the RO's VCAA letters, to violate 
the enabling statute.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(hereinafter PVA).  In October 2003, the RO deferred rating 
action on the veteran's claim and ordered that a letter 
notify the veteran he had until one year from the date of the 
first VCAA letter to submit evidence, and VA would not 
adjudicate his claim before that date.  The deferral 
memorandum identified the letter of August 2003 as the first 
VCAA letter.

An October 2003 RO letter to the veteran advised him VA had 
deferred a decision on his claim for PTSD, because VA could 
not make a favorable decision on the evidence of record.  The 
letter advised the veteran he could submit any evidence and 
information the August 2003 letter requested any time before 
August 15, 2004.

In January 2004, the RO readjudicated the claim for PTSD and 
notified the veteran of the denial and that he had one year 
to initiate an appeal.  In June 2004, the veteran submitted 
another statement applying for service connection for PTSD.  
In July 2004, the RO mailed another VCAA letter.  In 
September 2004, the RO denied service connection for PTSD and 
notified the veteran of the denial and that he had one year 
from the date of the notice to appeal.  The veteran filed a 
notice of disagreement (NOD) in October 2004.  The RO issued 
a statement of the case (SOC) in December 2004.  The veteran 
filed a substantive appeal in January 2005.

The Board finds jurisdiction over the instant appeal as 
follows:  Under the ruling in PVA, supra, the February 2003 
rating decision was void ab initio, because the defect in the 
September 2002 VCAA letter made the February 2003 rating 
decision premature, or the time to appeal was tolled pending 
discharge of the VCAA notice requirement and readjudication 
consistent with the PVA case.  (The Board need not decide as 
to that distinction to find jurisdiction over the instant 
appeal.) 

The October 2003 RO memorandum correctly instructed that the 
RO could not execute a rating decision on the claim for PTSD 
until (at least) a year after the date of the initial VCAA 
letter.  The memorandum mistakenly identified the veteran's 
June 2003 statement as initiating a claim.  It did not, 
because the July 2002 claim was yet pending.  The memorandum 
mistakenly identified the August 2003 VCAA letter as the 
original VCAA letter.  It was not.  The January 2004 notice 
of the January 2004 rating decision began the running of the 
time to appeal.  The October 2004 NOD was within a year of 
the notice of the January 2004 rating decision, and the 
substantive appeal was timely in relation to both the January 
2004 notice of the rating decision and the December 2004 SOC.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Thus, the Board 
has jurisdiction over the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must obtain all pertinent VA medical records for review in 
adjudication of a claim for compensation.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2), (3).  Independent of the 
VCAA, and long preceding it, VA medical records are 
constructively before the decision maker in adjudicating a 
compensation claim.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

VA outpatient treatment records of March through July 2004 
make repeated reference to the veteran's weekly counseling 
sessions at the Vet Center during that time.  None of those 
counseling records have been associated with the claims file.

VA has denied the veteran's claim for lack of a verified PTSD 
stressor.  The information before the adjudicators thus far 
has not including any that enables VA to verify an alleged 
stressor.  It cannot be known without review of the Vet 
Center counseling records whether a counselor there elicited 
some detail from the veteran that contains information that 
could make it practicable to verify a stressor.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA cannot 
know contents of Social Security Administration records 
without review of them).

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment or counseling 
notes or other records from March to July 
2004 from the Vet Center, to which VA 
outpatient treatment records during that 
period refer.  Associate any information 
obtained with the claims file.

2.  Readjudicate the claim for service 
connection for PTSD.  If it remains 
denied, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


